                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA

                     Case No. 21-21100-Civ-COOKE/O’SULLIVAN
GUSTAVO A. FURFARI and other
similarly situated individuals,

Plaintiff,

v.

ALL -EMBRACED LLC,
and WILLIAM A. RODRIGUEZ,
individually,

 Defendants.
____________________________________/
                   ORDER DISMISSING CASE WITH PREJUDICE
        THIS MATTER is before the Court on Chief United States Magistrate Judge John J.
O’Sullivan’s Order Approving Settlement Agreement and Recommending that the Case be
Dismissed with Prejudice (“Order and Recommendation”) (ECF No. 10).                The Court
referred this matter to Judge O’Sullivan for a settlement conference on May 7, 2021. ECF
No. 4
        Judge O’Sullivan held a settlement conference on June 18, 2021. ECF No. 9. The
parties have reached an agreement in this matter, and Judge O’Sullivan has reviewed the
terms of the settlement agreement in accordance with Lynn’s Food Stores, Inc. v. United States,
679 F.2d 1350 (11th Cir. 1982). The Order and Recommendation approves the settlement
agreement and recommends this case be dismissed with prejudice. Judge O’Sullivan also
recommends the Court retain jurisdiction until September 30, 2021 to enforce the terms of
the settlement. Neither party objected to the Order and Recommendation and the time to
do so has passed. After reviewing the record in this matter, the Court agrees with Judge
O’Sullivan’s recommendation.
        Accordingly, the Order and Recommendation (ECF No. 10) is AFFIRMED and
ADOPTED as an Order of this Court. It is hereby ORDERED and ADJUDGED this case
is DISMISSED with prejudice. The Clerk shall CLOSE this case. The Court shall retain
jurisdiction to enforce the terms of the Settlement Agreement until September 30, 2021.


                                              1
       DONE and ORDERED in Chambers at Miami, Florida, this 30th day of June 2021.




Copies furnished to:
John J. O’Sullivan, Chief U.S. Magistrate Judge
Counsel of record




                                                  2
